Case: 14-15446   Date Filed: 08/10/2015   Page: 1 of 2


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15446
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:14-cr-00003-WLS-TQL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                     versus

PATRICK M. ENGLISH,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                      ________________________

                             (August 10, 2015)

Before ED CARNES, Chief Judge, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15446    Date Filed: 08/10/2015   Page: 2 of 2


      D. Nicole Williams, appointed counsel for Patrick M. English in this appeal,

has moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d

493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and English’s conviction and sentence is

AFFIRMED.




                                         2